Case: 20-30126       Document: 00515778105             Page: 1      Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              March 12, 2021
                                       No. 20-30126                            Lyle W. Cayce
                                                                                    Clerk

   Deborah Theriot,

                                                                   Plaintiff—Appellant,

                                           versus

   Building Trades United Pension Trust Fund, also known as
   Pension Fund; Board of Trustees, The Building Trades
   United Pension Trust Fund,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:18-CV-10250


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Deborah Theriot appeals the district court’s dismissal of her benefits
   claim brought under Employee Retirement Income Security Act of 1974
   (“ERISA”), 29 U.S.C. §§ 1001–1461. For the reasons below, we VACATE



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-30126       Document: 00515778105          Page: 2   Date Filed: 03/12/2021




                                     No. 20-30126


   the dismissal and REMAND to the district court with instructions to refer
   Theriot’s claims to the pension plan to evaluate the merits of Theriot’s
   claim.

                                I.    Background

            Factual Background

            Theriot’s mother, Audry L. Hamann, was the survivor beneficiary of
   her late husband’s multi-employer ERISA plan (the “Plan”), which was
   sponsored and underwritten by the Building Trades United Pension Trust
   Fund (the “Pension Fund”). Theriot v. Bldg. Trades United Pension Tr. Fund
   (Theriot I), 394 F. Supp. 3d 597, 605–06 (E.D. La.), reconsideration denied,
   Theriot II, 408 F. Supp. 3d 761 (E.D. La. 2019). Mrs. Hamann had applied
   for post-retirement survival benefits and elected to receive a monthly
   annuity. Id. at 605. The Pension Fund approved Mrs. Hamann’s application
   on March 1, 2017. Id.
            Mrs. Hamann then sought to convert her monthly benefits to a lump
   sum payment, so the Pension Fund accordingly mailed Mrs. Hamann a
   change form to do so later in March 2017. Id. at 605–06. The change form
   noted that it must be completed and returned “by April 5, 2017 to receive the
   [lump sum] payment on May 1, 2017.” Id. at 606. The Pension Fund
   received Mrs. Hamann’s filled out change form on April 4, 2017. Id. The
   next day, Mrs. Hamann passed away. Id.
            After Hamann’s death, Theriot asked the Pension Fund about the
   lump sum payment. Id. The Pension Fund sent Theriot a letter on April 18,
   2017, stating that she was not entitled to the payment (the “April 2017
   letter”):
            Plan documents state that the Joint and Survivor benefit is
            payable for the survivor’s lifetime. Therefore[,] the payment




                                          2
Case: 20-30126      Document: 00515778105             Page: 3   Date Filed: 03/12/2021




                                       No. 20-30126


          dated April 1, 2017 was the final payment Mrs. Hamann was
          eligible to receive from this Fund. The paperwork Mrs.
          Hamann submitted for a Lump Sum payment was for May 1,
          2017 and would not be payable due to the fact that she was not
          living at that time.
   Id. On November 1, 2017, Theriot’s then-counsel sent a letter to the Pension
   Fund requesting “a complete copy of the plan agreement,” with particular
   focus on “any language which states that once a beneficiary elects a lump
   sum payment . . . the beneficiary must be alive.” Theriot alleged that the
   Pension Fund responded with only an incomplete copy of the Plan. Id. at 612.
          On January 5, 2018, Theriot sent a letter to the Pension Fund
   “demand[ing] . . . the lump sum payment” owed to Mrs. Hamann. On
   March 2, 2018, the Pension Fund responded (the “March 2018 letter”). Id.
   The March 2018 letter stated that Theriot’s request for review—the January
   5, 2018, letter—“[wa]s untimely” because Article XIII, Section 3 of the Plan
   requires a request for review to be submitted within 60 days of a notice of
   denial, which was noticed on April 18, 2017. Due to the untimely request for
   review, the Pension Fund stated that it “reserve[d] the right to assert that
   [Theriot] . . . failed to exhaust administrative remedies” and that she had
   foreclosed her ability to seek judicial review. Attached to the March 2018
   letter was a copy of the Plan’s Article XII, Section 3, which provides the
   Plan’s procedural requirements to exhaust administrative remedies.
          Theriot did not request a review of the March 2018 letter. Instead,
   Theriot filed suit and sent two letters—one on November 2, 2018, and
   another on December 19, 2018—requesting the same documents that
   Theriot asked for a year earlier.




                                            3
Case: 20-30126        Document: 00515778105             Page: 4      Date Filed: 03/12/2021




                                         No. 20-30126


           Procedural History

           On October 31, 2018, Theriot sued the Pension Fund, raising five
   claims that the Pension Fund violated ERISA. The district court rejected all
   of Theriot’s claims: it dismissed two with prejudice for failure to exhaust
   administrative procedures, Theriot I, 394 F. Supp. 3d at 625; it dismissed
   another two without prejudice for failure to state a plausible claim for relief,
   id.; and it dismissed the last—a discovery claim—with prejudice on summary
   judgment, Theriot v. Bldg. Trades United Pension Tr. Fund (Theriot III), No.
   18-10250, 2019 WL 5693045, at *15 (E.D. La. Nov. 4, 2019), reconsideration
   denied, Theriot IV, No. 18-10250, 2020 WL 474960 (E.D. La. Jan. 29, 2020).
   The district court denied Theriot’s motions for reconsideration. See Theriot
   II, 408 F. Supp. 3d at 786; Theriot IV, 2020 WL 474960, at *1. Theriot timely
   appealed.

                               II.    Legal Framework

           The crux of this appeal concerns ERISA’s requirement that claimants
   seeking benefits from an ERISA plan first exhaust administrative remedies
   available under the plan before bringing suit. 1 To understand what is at issue,
   we first summarize the relevant ERISA provisions and regulations and the
   Plan’s administrative review requirements.




           1
             Theriot’s appeal of the discovery claim—that the Pension Fund failed to timely
   produce requested plan documents in violation of ERISA, 29 U.S.C. § 1024(b)(4) and that
   she is therefore entitled to penalties under 29 U.S.C. § 1132(c)—becomes relevant only if
   we conclude that her suit in federal court was appropriate and consider the merits of her
   ERISA benefits claim. See Theriot III, 2019 WL 5693045, at *1. Because we vacate the
   district court’s dismissal and remand to have the merits of Theriot’s benefits claim
   considered in the first instance by the Pension Fund, we need not, and do not, address the
   merits of Theriot’s discovery claim. See infra Section IV.




                                               4
Case: 20-30126       Document: 00515778105            Page: 5      Date Filed: 03/12/2021




                                       No. 20-30126


          ERISA’s Claims Procedure

          Under ERISA, every employee retirement plan must establish a
   claims procedure.       29 U.S.C. § 1133; 29 C.F.R. § 2560.503-1.                That
   procedure must provide for adequate written denials of claims. 29 U.S.C.
   § 1133(1). An adequate written denial must, “in a manner calculated to be
   understood by the claimant,” provide the following information:
          (i) The specific reason or reasons for the adverse
          determination;
          (ii) Reference to the specific plan provisions on which the
          determination is based;
          (iii) A description of any additional material or information
          necessary for the claimant to perfect the claim and an
          explanation of why such material or information is necessary;
          [and]
          (iv) A description of the plan's review procedures and the time
          limits applicable to such procedures . . . .
   29 C.F.R. § 2560.503-1(g)(1)(i)–(iv). Plan administrators must also issue
   such notice in a timely manner: a written denial must be provided “within a
   reasonable period of time, but not later than 90 days after receipt of the claim
   by the plan.” 2 Id. § 2560.503-1(f)(1).
          In addition to adequate notice, the benefit plan must also offer a
   reasonable opportunity for “full and fair review” of the denial—that is, it
   must allow for an administrative appeal. 29 U.S.C. § 1133(2); 29 C.F.R.
   § 2560.503-1(h). As part of this review procedure, the plan administrator



          2
              A plan administrator may provide the notice after 90 days if “special
   circumstances require an extension.” 29 C.F.R. § 2560.503-1(f)(1). However, in those
   instances, the plan administrator must provide a written notice of the extension to the
   claimant. Id.




                                             5
Case: 20-30126      Document: 00515778105          Page: 6     Date Filed: 03/12/2021




                                    No. 20-30126


   must provide a claimant “at least 60 days following receipt of” the denial
   notice to appeal the determination. 29 C.F.R. § 2560.503-1(h)(2)(i). If the
   claimant timely appeals, then the plan administrator must notify the claimant
   of the plan’s decision on the appeal no later than 60 days after the claimant’s
   request for review.      Id. § 2560.503-1(i)(1)(i).       Alternatively, ERISA
   regulations impose a different timeline if an ERISA plan chooses to resolve
   appeals through a regularly-meeting committee: if the plan provides for that
   form of review, the administrator must resolve an appeal “no later than the
   date of the meeting” and must notify the claimant of the committee’s
   decision “as soon as possible, but not later than 5 days after the benefit
   determination is made.” Id. § 2560.503-1(i)(1)(ii).
          The denial notice for any appeal must include similar information as
   that required in an initial denial notice: the “specific reason” for the denial
   with reference to the “specific plan provision[]”; a statement that the
   claimant may receive reasonable access to all information relevant to the
   claimant’s claim; and a “statement describing any voluntary appeal
   procedures offered by the plan.” See id. § 2560.503-1(j)(1)–(4).
          In general, to bring an ERISA claim in court, the claimant must
   exhaust the administrative remedies laid out in the benefits plan. Bourgeois v.
   Pension Plan for Emps. of Santa Fe Int’l Corps., 215 F.3d 475, 479 (5th Cir.
   2000). If the plan administrator fails to issue a “substantially compliant”
   initial denial notice, then the administrative appeal period does not run. Lacy
   v. Fulbright & Jaworski, 405 F.3d 254, 255, 257 (5th Cir. 2005) (per curiam).
   Moreover, if the plan administrator failed to establish or follow claims
   procedures consistent with ERISA’s requirements, a claimant is excused
   from failing to exhaust administrative remedies: the claimant is “deemed to
   have exhausted the . . . remedies.”       29 C.F.R. § 2560.503-1(l)(1) (the
   “deemed exhaustion” provision).




                                         6
Case: 20-30126        Document: 00515778105             Page: 7      Date Filed: 03/12/2021




                                         No. 20-30126


           The Plan’s Claims Procedures

           The Plan provides its notice and administrative review procedures in
   Article XIII, Section 3. The structure the Plan lays out generally follows
   ERISA’s notice procedures. The Administrative Manager or the Eligibility
   Committee of the Trustee provides the initial written notice in accordance
   with ERISA regulations. If the claim is denied, the Plan provides two
   additional layers of review. First, the claimant may request review of a denied
   claim by notifying the Plan’s Eligibility Committee “[w]ithin 60 days after
   the receipt” of the denial notice. If a request for review is submitted, the Plan
   provides that the Eligibility Committee shall notify the claimant of its
   decision “within 60 days after receipt” of the request. 3 Second, the claimant
   may then request review of the Eligibility Committee’s decision by
   requesting review by the Executive Committee within 60 days after receipt
   of the Eligibility Committee’s decision. In turn, the Executive Committee
   must notify the claimant of its decision within 60 days of receipt of the
   request for review.        The Executive Committee’s decision exhausts a
   claimant’s administrative remedies and the claimant may pursue legal action
   in court.

                                  III.    Discussion

           Under this ERISA framework, we turn to Theriot’s exhaustion
   arguments. The district court dismissed Theriot’s claims for failure to timely
   exhaust the Plan’s 60-day request-for-review requirement. Theriot I, 394 F.
   Supp. 3d at 618, 621–22. Concluding that Theriot’s January 5, 2018, letter
   was a request for review, it held that (1) the Pension Fund substantially


           3
             We note that the Plan does not include the alternate deadline for regularly-
   meeting committees that review benefits claims even though the Eligibility Committee is a
   regularly-meeting committee. See 29 C.F.R. § 2560.503-1(i)(1)(ii).




                                              7
Case: 20-30126      Document: 00515778105          Page: 8   Date Filed: 03/12/2021




                                    No. 20-30126


   complied with ERISA’s notice requirement in its March 2018 letter, (2) that
   letter initiated the Plan’s administrative review process, and (3) Theriot
   failed to timely appeal that letter within 60 days. Id. at 616–17. The district
   court further held that the Pension Fund’s initial failure to substantially
   comply with ERISA’s notice requirement in its April 2017 letter and
   ERISA’s 90-day notice deadline did not excuse Theriot from failing to timely
   exhaust the Plan’s 60-day request-for-review requirement. Theriot II, 408 F.
   Supp. 3d at 774–75.
          Theriot contests the district court’s holdings. She contends that the
   March 2018 letter did not substantially comply with ERISA and thus did not
   trigger the 60-day appeal period. Alternatively, Theriot contends that she
   should have been excused from exhausting administrative remedies because
   the Pension Fund failed to follow ERISA’s claims procedure.
          We review de novo the district court’s dismissal and denial of
   reconsideration. Christiana Tr. v. Riddle, 911 F.3d 799, 802 (5th Cir. 2018)
   (providing the standard of review for a dismissal); Fletcher v. Apfel, 210 F.3d
   510, 512 (5th Cir. 2000) (noting that de novo review applies when, as here,
   the underlying reconsideration motion was “solely [one] to reconsider a
   judgment on its merits”). To survive a motion to dismiss, the claimant must
   allege “sufficient factual matter, accepted as true, to state a claim to relief
   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (internal quotation marks and citation omitted). Under this legal standard,
   we agree with Theriot on both arguments.




                                         8
Case: 20-30126       Document: 00515778105             Page: 9      Date Filed: 03/12/2021




                                        No. 20-30126


          Substantial Compliance of the March 2018 Letter

          Assuming arguendo that the March 2018 letter was a denial of an
   appeal, 4 we hold that the March 2018 letter failed to substantially comply
   with ERISA’s requirement that the denial notice “describ[e] any voluntary
   appeal procedures offered by the plan.” 29 C.F.R. § 2560.501-1(j)(4).
          The denial notice need only “substantially compl[y]” with ERISA’s
   requirement that the notice describe the available administrative remedies.
   See Lacy, 405 F.3d at 256–57. A denial notice substantially complies with
   ERISA if it fulfills the purpose of ERISA § 1133, which is to afford the
   claimant “an explanation of the denial of benefits that is adequate to ensure
   meaningful review of that denial.” Lafleur v. La. Health Serv. & Indem. Co.,
   563 F.3d 148, 154 (5th Cir. 2009) (internal quotation marks and citation
   omitted). In doing so, we “consider[] all communications between an
   administrator and plan participant to determine whether the information
   provided was sufficient under the circumstances.” Id. (quotation omitted).
          Considering all of the Pension Fund’s communications with Theriot,
   we conclude that the Pension Fund did not provide Theriot a sufficient
   explanation of her available administrative appeal rights. This is an unusual
   case because the letter itself says one thing, while the Plan’s review
   procedures, attached to the March 2018 letter suggest another. Construing
   any ambiguities in Theriot’s favor, as we should at this stage, see Iqbal, 556
   U.S. at 678, the letter itself actively discouraged Theriot from seeking
   administrative review. Citing the Plan’s review procedures, the Pension


          4
              The parties dispute whether the March 2018 letter was a denial of an appeal.
   However, we need not resolve this issue to answer the question of whether the March 2018
   letter sufficiently complied with ERISA. Even taking the Pension Fund’s position—that
   the letter was a denial of an appeal—we conclude that the letter does not comply with
   ERISA’s requirements.




                                              9
Case: 20-30126     Document: 00515778105            Page: 10     Date Filed: 03/12/2021




                                     No. 20-30126


   Fund noted that Theriot’s request for review was “untimely,” that the
   Pension Fund “reserve[d] the right to assert that [she] . . . failed to exhaust
   administrative remedies,” and that Theriot’s untimely request for review
   “foreclose[d] the ability to seek judicial review.”                This active
   discouragement conveyed to Theriot that she had no further recourse on her
   claim—the opposite of what ERISA requires. See 29 C.F.R. § 2560.503-
   1(j)(4) (requiring that a denial notice on appeal include a “statement
   describing any voluntary appeal procedures offered by the plan”).
          The Pension Fund’s arguments to the contrary are unavailing. It
   argues that Meza v. General Battery Corp., 908 F.2d 1262, 1279 (5th Cir.
   1990), and McGowan v. New Orleans Employers International Longshoremen’s
   Ass’n, 538 F. App’x 495, 498 (5th Cir. 2013) (per curiam), support its claim
   that, by attaching the Plan’s review procedures, it satisfied ERISA’s
   requirement that denial notices include a description of the Plan’s review
   procedures. Both cases are distinguishable.
          In Meza, the claimant argued that he lacked notice of the applicable
   administrative procedures because the plan administrator did not provide
   him with a plan summary. 908 F.2d at 1278. Meza thus argued that he was
   not required to exhaust his administrative remedies and could pursue his
   ERISA claim in federal court without ever having applied to the plan
   administrator for pension benefits.         Id. at 1278–79.   We rejected that
   argument because allowing Meza “to make his initial claim for pension
   benefits by filing a lawsuit would undermine the policies underlying the
   exhaustion requirement,” which seeks to encourage claimants to obtain their
   benefits through the administrative route. Id. at 1279 (emphasis added). We
   thus held that ERISA “require[s] claimants to make some attempt at
   obtaining their benefits through the administrative route, or, at the very least,
   to make some effort to learn of the procedure applicable to them.” Id.




                                          10
Case: 20-30126     Document: 00515778105           Page: 11    Date Filed: 03/12/2021




                                    No. 20-30126


          Accordingly, Meza stands only for the proposition that claimants are
   not excused from seeking out administrative remedies solely due to lack of
   knowledge rather than being misled. Unlike Meza, Theriot made her initial
   claim to the Pension Fund; she thus made “some attempt” to obtain her
   benefits through the administrative route. Id. Even if we were to accept that
   Meza stands for a broader proposition, it does not stand for the proposition
   required here—that a claimant must determine what administrative
   remedies remain available after a plan administrator denies her claim on
   appeal and actively discourages her from seeking further administrative
   recourse. Therefore, Meza is distinguishable from this case.
          McGowan is distinguishable, as well. In that case, the claimant argued
   that the plan administrator’s termination letter failed to include a description
   of the plan’s review procedures when the letter “did not explicitly state that
   McGowan had 180 days to file a written appeal” and instead attached “a
   copy of the Plan and stated that [his] ‘post-appeal rights [we]re set forth on
   pages 36–39 of the enclosed Summary Plan Description booklet.’” 538 F.
   App’x at 498. We disagreed and held that the letter substantially complied
   with ERISA’s notice requirement. Id. It “notified McGowan of his right to
   file suit under ERISA” and specified the page numbers in an attached booklet
   that provided for the administrative review procedures. Id.
          Although it is true that the March 2018 letter attached a copy of the
   Plan’s administrative review procedures, the similarities between McGowan
   and this case end there. The March 2018 letter did not inform Theriot of her
   right to follow the Plan’s administrative process. In contrast to the McGowan
   letter—which stated that the claimant’s “post-appeal rights [we]re set forth
   on pages 36–39”—the March 2018 letter stated that Theriot’s request for
   review was “untimely” and that her “ability to seek judicial review” was
   “foreclose[d].” See id.




                                          11
Case: 20-30126      Document: 00515778105             Page: 12      Date Filed: 03/12/2021




                                       No. 20-30126


          In sum, neither Meza nor McGowan stands for the proposition that
   attaching a plan’s administrative review procedures to a denial letter worded
   like this one is sufficient to substantially comply with ERISA’s notice
   requirement. The case of Bilyeu v. Morgan Stanley Long Term Disability Plan,
   683 F.3d 1083 (9th Cir. 2012), presents a more analogous fact pattern and,
   therefore, is persuasive.
          In Bilyeu, the claimant received a termination letter stating that she
   could either provide additional information to support her request for
   disability benefits or appeal the decision—and that she had to take either
   action within 180 days of receiving the letter. Id. at 1089. The claimant
   interpreted the letter as presenting two mutually exclusive options and timely
   took the first option. Id. After the 180-day appeal period passed and the
   claimant received no response from the plan administrator regarding the
   additional information she submitted, the claimant filed suit. Id. at 1087. The
   plan administrator moved to dismiss, arguing that the claimant failed to
   exhaust administrative remedies because she did not timely appeal her
   termination within 180 days. Id. at 1088. The plan administrator argued that
   the termination letter stated that both options were not mutually exclusive and
   that either option, if taken, had to be taken within 180 days. Id. at 1089. The
   Ninth Circuit held that, because the letter was “ambiguous” and reasonably
   susceptible to both the claimant’s and plan administrator’s interpretation,
   the plan administrator failed to comply with ERISA and that the claimant was
   therefore excused from failing to timely exhaust her administrative
   remedies. 5 Id. at 1088–89. In so holding, the Ninth Circuit emphasized that


          5
              The Eleventh Circuit has held the same in a similar situation. See Watts v.
   BellSouth Telecomms., Inc., 316 F.3d 1203, 1207–08 (11th Cir. 2003) (holding that the
   plaintiff’s ERISA claim was not barred for failure to exhaust administrative remedies
   because the plaintiff reasonably believed that she was not required to exhaust remedies




                                             12
Case: 20-30126        Document: 00515778105               Page: 13        Date Filed: 03/12/2021




                                           No. 20-30126


   “communication from a claims administrator to a plan participant should
   clearly apprise her of her rights and obligations under the plan.” Id. at 1089.
           Similarly, the March 2018 letter here is at least reasonably susceptible
   to Theriot’s interpretation that the letter communicated that she had no
   appeal rights available. Because the letter is (at least) ambiguous on the
   subject, we cannot hold that the March 2018 letter substantially complied
   with ERISA’s notice requirement: a denial letter that is ambiguous about a
   claimant’s appeal rights does not “afford the [claimant] an explanation of the
   denial of benefits that is adequate to ensure meaningful review of that
   denial.” 6 Lafleur, 563 F.3d at 154 (internal quotation marks and citation
   omitted).




   before filing suit, as her summary plan description stated that participants “may use” the
   administrative appeal procedure if their claim is denied).
           6
             Further, we reject the Pension Fund’s argument that, because Theriot was
   represented by counsel, she should be held to a higher standard than a claimant without
   counsel. We recognize that the Bilyeu court observed that the claimant lacked
   representation and therefore the letter “should have been[] much clearer.” Bilyeu, 683
   F.3d at 1089. But three reasons persuade us to reject the Pension Fund’s argument. First,
   the plain language of ERISA regulations requires the denial notice to be written “in a
   manner calculated to be understood by the claimant.” 29 C.F.R. § 2560.503-1(g), (j)
   (emphasis added). Second, ERISA does not impose a higher standard for claimants
   represented by counsel, and the Pension Fund provides no support for its position that it
   ought to. Lastly, our less stringent standard for pro se litigants applies to only the standard
   required under Federal Rule of Appellate Procedure 28 for presenting arguments on
   appeal. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam). Unlike
   argument-writing, something common to litigation attorneys, ERISA is “an enormously
   complex and detailed statute,” Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993), that is
   “one of the most difficult areas of law to understand,” Colleen C. Donnelly, CIGNA
   Health Plan of Louisiana, Inc. v. Louisiana: Unwilling to Save Louisiana’s Any Willing
   Provider Statute from ERISA Preemption, 42 Vill. L. Rev. 1255, 1264 (1997) (internal
   quotation marks and citation omitted). In short, we reject the assertion that a notice can be
   made ERISA-compliant simply because the plaintiff had a lawyer look at the document.




                                                 13
Case: 20-30126       Document: 00515778105             Page: 14      Date Filed: 03/12/2021




                                        No. 20-30126


           Accordingly, we hold that the March 2018 letter did not substantially
   comply with ERISA’s requirement that it describe the Plan’s administrative
   review procedures to Theriot. 7

           Excusal of Administrative Exhaustion

           Even if we assume that the March 2018 letter substantially complied
   with ERISA, we hold that Theriot is nonetheless excused from having failed
   to timely exhaust the Plan’s administrative remedies thus far. The Pension
   Fund concedes that it did not provide a substantially compliant notice of
   denial within 90 days of receiving Theriot’s inquiry into the lump sum
   payment in April 2017. We hold that the Pension Fund’s failure to do so
   excused Theriot from the timing issues the Pension Fund relies upon. See 29
   C.F.R. § 2560.503-1(l)(1).
           In so holding, we reject the Pension Fund’s argument that Wade v.
   Hewlett-Packard Development Co. LP Short Term Disability Plan, 493 F.3d 533
   (5th Cir. 2007), abrogated on other grounds by Hardt v. Reliance Standard Life
   Insurance Co., 560 U.S. 242 (2010), provides that a plan administrator may
   perfect a noncompliant denial notice at any time during the administrative
   process. In that case, the claimant went through the plan administrator’s
   three-step administrative review process for a claim for benefits. Id. at 535–
   57. The first two levels of review failed to substantially comply with ERISA,
   but the final review did comply, and the plan administrator denied the
   claimant’s request for benefits. Id. at 537, 539–40. The claimant then sued
   the plan administrator, arguing that the plan administrator’s failure to
   substantially comply with ERISA at the first two levels of review justified his



           7
             Because we conclude that the March 2018 letter did not substantially comply in
   this regard, we need not, and do not, address Theriot’s other arguments for why the March
   2018 letter was substantially noncompliant.




                                              14
Case: 20-30126        Document: 00515778105              Page: 15       Date Filed: 03/12/2021




                                          No. 20-30126


   request for benefits. Id. at 538. We held that the claimant was not entitled to
   damages because the plan administrator’s final review provided the claimant
   with a full and fair review of his claims and therefore satisfied the purpose of
   ERISA’s claims procedure—“to encourage resolution of the dispute at the
   administrator’s level before judicial review.” Id. at 540.
           Therefore, in Wade, the claimant obtained a substantive review of his
   claim and we addressed whether a plan administrator’s failure to timely
   comply with ERISA subjected it to a substantive damages remedy. See id.
   Importantly, Wade was not a case where the fund was alleging that the
   plaintiff had failed to timely exhaust remedies. Of course, here, that is the
   crux of the argument. Further, Theriot received no substantive review at
   all 8—which means that the Pension Fund is effectively asking us to extend
   Wade to a fact pattern not merely distinguishable from but directly opposite
   to the facts in that case. We decline the invitation to expand Wade in that
   way and therefore reject the premise that a plan administrator’s failure to
   timely comply with ERISA can limit a claimant’s available administrative
   remedies and bar substantive review of the claimant’s claims. To do so would
   conflict with the clear language and purpose of ERISA’s claims procedure
   regulations. See Anthony v. United States, 520 F.3d 374, 380–82 (5th Cir.
   2008) (interpreting agency regulations by considering the regulations’ plain
   language and purpose).
           ERISA regulations provide clear timing deadlines for notifications.
   For instance, the regulations state: “[T]he plan administrator shall notify the
   claimant . . . of the plan’s adverse benefit determination within a reasonable
   period of time, but not later than 90 days after receipt of the claim . . . .” 29



           8
           Theriot received a noncompliant initial denial letter in April 2017, followed by the
   March 2018 letter that stated that she failed to timely exhaust administrative remedies.




                                               15
Case: 20-30126     Document: 00515778105          Page: 16   Date Filed: 03/12/2021




                                   No. 20-30126


   C.F.R. § 2560.503-1(f)(1) (emphasis added). The regulations further state
   that even if special circumstances warrant an extension, “[i]n no event shall
   [that] extension exceed a period of 90 days from the end of such initial
   period.” Id. (emphasis added). Just as clear is ERISA’s deemed-exhaustion
   provision, which states:
          [I]n the case of the failure of a plan to . . . follow claims
          procedures consistent with the requirements of this section, a
          claimant shall be deemed to have exhausted the administrative
          remedies available under the plan and shall be entitled to
          pursue any available remedies under [ERISA’s civil
          enforcement provision].
    Id. § 2560.503-1(l)(1). ERISA regulations provide no remedial measures for
   plan administrators that fail to comply with these requirements.
          The preamble to the ERISA regulations that added the deemed-
   exhaustion provision is particularly instructive. The Department of Labor
   recognized that the deemed-exhaustion provision would “impose
   unnecessarily harsh consequences on plans that substantially fulfill the
   requirements of the regulation, but fall short in minor respects.” Employee
   Retirement Income Security Act of 1974; Rules and Regulations for
   Administration and Enforcement; Claims Procedure, 65 Fed. Reg. 70,246,
   70,255 (Nov. 21, 2000) (codified at 29 C.F.R. § 2560.503-1) [hereinafter
   ERISA regulations]. Nonetheless, the agency imposed the provision to
   provide “the minimum procedural regularity that warrants imposing an
   exhaustion requirement on claimants.” Id. at 70,256.
          It would run afoul of these clear timeliness requirements to hold that
   the Pension Fund may cure its defective denial notice after the relevant




                                        16
Case: 20-30126        Document: 00515778105              Page: 17       Date Filed: 03/12/2021




                                         No. 20-30126


   deadlines have passed—let alone that it may cure it 242 days late. 9 See
   Fessenden v. Reliance Standard Life Ins. Co., 927 F.3d 998, 1004 (7th Cir. 2019)
   (holding that ERISA regulations impose strict deadlines that a plan
   administrator must abide by, as “[s]ubstantial compliance with a deadline
   requiring strict compliance is a contradiction in terms”). Even more, it
   would be unjust to excuse the Pension Fund from its mishaps while holding
   Theriot to every jot and tittle. Indeed, relying on ERISA regulations’ clear
   language and the Department of Labor’s intent, other circuit courts that have
   addressed this question have held that the deemed-exhaustion provision
   kicks in when a plan administrator fails to strictly comply with ERISA’s
   notice deadlines. 10 Fortier v. Hartford Life & Accident Ins. Co., 916 F.3d 74,
   83–84 (1st Cir. 2019); Eastman Kodak Co. v. STWB, Inc., 452 F.3d 215, 221–
   23 (2d Cir. 2006); Fessenden, 927 F.3d at 1003–04; Barboza v. Cal. Ass’n of
   Pro. Firefighters, 651 F.3d 1073, 1078–80 (9th Cir. 2011). We need not reach




           9
            Because of the Pension Fund’s extensive delay in issuing a substantially compliant
   denial notice, we observe that deeming administrative remedies exhausted would not be
   “unnecessarily harsh” in this case, even though the Department of Labor recognized that
   the deemed-exhaustion provision could incur such consequences.
           10
              Courts have only excused plan administrators from ERISA’s strict deadlines in
   the limited instance where the plan administrator had engaged in “ongoing” information
   gathering with the claimant. Jebain v. Hewlett-Packard Co. Emp. Benefits Org. Income
   Protection Plan, 349 F.3d 1098, 1107 (9th Cir. 2003) (observing that violations of ERISA
   deadlines would be excused if there was “ongoing, good faith exchange of information”
   between the plan administrator and the claimant); Gilbertson v. Allied Signal, Inc., 328
   F.3d 625, 636 (10th Cir. 2003) (holding that the substantial compliance doctrine applies
   for ERISA’s timing regulations only if “there is an ongoing productive evidence-gathering
   process in which the claimant is kept reasonably well-informed as to the status of the claim
   and the kinds of information that will satisfy the administrator”). However, no such excuse
   is available here, as the Pension Fund did not engage in communications with Theriot after
   mailing the noncompliant April 2017 letter.




                                               17
Case: 20-30126       Document: 00515778105              Page: 18       Date Filed: 03/12/2021




                                         No. 20-30126


   the question of whether failure to strictly comply will always defeat a failure
   to exhaust argument because of the extreme facts in this case. 11
            Moreover, even if we were to conclude that the Pension Fund’s
   argument about Theriot reinitiating the process was persuasive, the Pension
   Fund again failed to comply with ERISA’s regulatory deadlines when it
   issued the March 2018 letter. For reviews made by a regularly-meeting
   committee, like the Eligibility Committee, the plan administrator must notify
   the claimant of the committee’s determination of the claimant’s request for
   review “not later than 5 days after the benefit determination,” which must
   be made “no later than the date of the meeting.” 29 C.F.R. § 2560.503-
   1(i)(1)(ii). The Eligibility Committee met and considered Theriot’s January
   5, 2018, letter on February 20, 2018. The Pension Fund was thus required
   to notify Theriot by February 25, 2018. But it notified Theriot 5 days later,
   on March 2. Therefore, the Pension Fund’s arguments fail on a number of
   levels. 12

                                   IV.     Conclusion

           In sum, we hold that the district court erred in dismissing Theriot’s
   claims for failure to exhaust administrative remedies. That said, given the


           11
              The Pension Fund suggests that these cases do not apply because Theriot
   reinitiated the administrative process with her January 5, 2018, letter. But nothing in the
   regulatory text or history supports this position. To the contrary, the Department of Labor
   made clear that the deemed-exhaustion provision seeks to ensure that a plan does not
   “effectively deny a claimant access to the administrative review process mandated by
   [ERISA].” ERISA Regulations, 65 Fed. Reg. at 70,256.
           12
              The Pension Fund argues that Theriot forfeited the 5-day notice requirement
   because she did not raise this argument until her first post-judgment reconsideration
   motion. However, Theriot moved for reconsideration under Federal Rule of Civil
   Procedure 54(b). See Theriot II, 408 F. Supp. 3d at 765. A district court may consider new
   arguments under such motions. See Austin v. Kroger Tex., L.P., 864 F.3d 326, 336–37 (5th
   Cir. 2017). Theriot thus did not forfeit this argument.




                                               18
Case: 20-30126     Document: 00515778105           Page: 19    Date Filed: 03/12/2021




                                    No. 20-30126


   road that has been travelled in this case, we conclude that the best remedy is
   to place the case back to where it should have been: with a proper
   administrative review. Although we could remand for the district court to
   conduct a benefits determination in the first instance, “[s]uch court
   determinations are disfavored.” Bourgeois, 215 F.3d at 482. “[T]he better
   course [is] to refer the claim to the benefits committee for an initial benefits
   determination.” Id.; see also Syed v. Hercules Inc., 214 F.3d 155, 162 (3d Cir.
   2000) (Alito, J.) (noting that when a denial letter does not comply with
   ERISA’s statutory and regulatory requirements, the remedy “is to remand
   to the plan administrator so the claimant gets the benefit of a full and fair
   review”). Consequently, we VACATE the dismissal and REMAND to the
   district court with instructions to refer Theriot’s claims to the Eligibility
   Committee for an initial benefits determination on the merits without
   consideration of the limitations defense.




                                          19
Case: 20-30126     Document: 00515778105            Page: 20    Date Filed: 03/12/2021




                                     No. 20-30126


   Andrew S. Oldham, Circuit Judge, dissenting:
          This should have been a simple case. When denying an ERISA claim,
   a plan must provide to the claimant “[a] description of the plan’s review
   procedures and the time limits applicable to such procedures . . . .” 29 C.F.R.
   § 2560.503-1(g)(1)(iv). It is undisputed that the plan did that. In its March 2,
   2018 letter, the plan enclosed the relevant review procedures. It described
   the time limits applicable to such procedures. And it pointed the claimant to
   the relevant section of the plan three times in its cover letter. See Letter from
   Michael Gantert, Pension Fund Dir., to Zachary J. Ardoin, Pl.’s Att’y at 1
   (Mar. 2, 2018) (hereinafter Mar. 2, 2018 Letter). (“Under Article XIII,
   Section 3, of the Plan a written request for review must be filed within 60 days
   after receipt of a determination.”); id. at 2 (“[T]he Fund reserves the right
   to assert that the claimants have failed to exhaust administrative remedies in
   accordance with Article XIII, Section 3 of the Plan.”); id. at 3 (“Enclosed find a
   copy of Article XIII, Section 3, from the Plan Document.”) (all emphases
   added).
          So why does the plan lose? Because, in the majority’s view, the plan
   “conveyed” “active discouragement” that suggested the claimant “had no
   further recourse on her claim.” Ante, at 10.
          There are at least three problems with that. First, neither ERISA nor
   its implementing regulations prohibit “active discouragement.” The
   majority’s holding—that such “active discouragement” vitiates a plan’s
   denial letter—is conspicuously unaccompanied by a citation to anything. The
   law only requires the plan to describe its review procedures. See 29 C.F.R.
   § 2560.503-1(g)(1)(iv). The plan did that.
          Second, the law also requires the plan to provide “[t]he specific
   reason or reasons for [its] adverse determination” and “[a] description of any
   additional material or information necessary for the claimant to perfect the




                                          20
Case: 20-30126       Document: 00515778105           Page: 21   Date Filed: 03/12/2021




                                      No. 20-30126


   claim.” Id. § 2560.503-1(g)(1)(i) & (iii). That is, the plan must provide an
   explanation for its denial and an explanation for how the claimant can fix the
   problem (if it can be fixed). That is exactly what the plan did here. The plan
   said Theriot failed to exhaust her remedies, and that there’s nothing she
   could do to fix it:
            Under Article XIII, Section 3, of the Plan a written request for
            review must be filed within 60 days after receipt of a
            determination. Ms. Theriot and Mr. Panebiango were advised
            in writing on April 18, 2017 and May 19, 2017, respectively of
            the Fund’s determination concerning continued benefits
            meaning your letter of January 5th, 2018, is untimely. Because
            the request for review for the Estate, Ms. Theriot and Mr.
            Panebiango are untimely, the Fund reserves the right to assert
            that the claimants have failed to exhaust administrative
            remedies in accordance with Article XIII, Section 3 of the Plan.
            This forecloses the ability to seek judicial review.
   Mar. 2, 2018 Letter, at 1–2. This paragraph accurately describes the plan’s
   position—as § 2560.503-1(g)(1)(i) & (iii) require. The plan was legally
   obligated to explain the basis for its belief that claimants failed to exhaust
   their administrative remedies. And the plan is 100 percent correct that failure
   to exhaust administrative remedies forecloses judicial review. Bourgeois v.
   Pension Plan for Emps. of Santa Fe Int’l Corps., 215 F.3d 475, 479 (5th Cir.
   2000).
            Third, the majority is wrong that the plan “actively discouraged
   Theriot from seeking administrative review.” The plan simply reserved its
   rights to assert an exhaustion defense: “[T]he Fund reserves the right to
   assert that the claimants have failed to exhaust administrative remedies in
   accordance with Article XIII, Section 3 of the Plan.” Mar. 2, 2018 Letter, at
   2. The plan would have no reason to reserve its rights if the case was already
   over. In fact, such a reservation of rights communicates to Theriot that the




                                           21
Case: 20-30126     Document: 00515778105              Page: 22   Date Filed: 03/12/2021




                                       No. 20-30126


   case is not over. And when accompanied by an express invocation of the plan
   provision explaining how Theriot can litigate the question, it is quite clear the
   plan was anticipating litigation not foreclosing it.

                                   *        *         *
          ERISA is a byzantine statute that has spawned even more byzantine
   regulations. This area of law is complicated enough without courts adding
   new requirements that exist nowhere in the statute passed by Congress or
   regulations promulgated by the Secretary of Labor. I respectfully dissent.




                                           22